UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KATHRYN J. OLDHAM,
Plaintiff-Appellant,

v.
                                                                       No. 95-2985
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CA-94-649-CV-2)

Submitted: February 13, 1997

Decided: February 27, 1997

Before WIDENER and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Tomi W. Bryan, Lisa W. Bullard, TOMI BRYAN & ASSOCIATES,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Gill P. Beck, Assistant United States Attor-
ney, Arthur J. Fried, General Counsel, Randolph W. Gaines, Acting
Principal Deputy General Counsel, A. George Lowe, Acting Asso-
ciate General Counsel, Richard Fox, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kathryn Oldham appeals the decision of the district court adopting
the recommendation of the magistrate judge, granting summary judg-
ment to the Commissioner of Social Security, and upholding the
denial of Oldham's application for disability insurance benefits and
Supplemental Security Income. The Commissioner's decision deny-
ing benefits is based upon the finding that Oldham could perform her
past relevant work, and thus was not disabled under the Social Secur-
ity Act. Because we find that the Commissioner's decision is sup-
ported by substantial evidence, and that the correct law was applied,
we affirm.

Oldham filed her application for social security disability benefits
claiming disability since August 14, 1992, from the loss of her right
kidney, and mental disability from longstanding depression and a per-
sonality disorder. A hearing was held before an administrative law
judge (ALJ) on March 16, 1993. After a thorough review of the hear-
ing testimony by Oldham and her witness, a vocational expert called
by the ALJ, and the relevant medical evidence, the ALJ determined
that Oldham could perform her past relevant work, and that Oldham's
impairments were not disabling for purposes of the Social Security
Act.

Oldham's basic claim on appeal is that the ALJ's decision is not
supported by substantial evidence. She specifically claims that her
condition deteriorated significantly after she last worked in 1990. In
addition, Oldham claims that the ALJ: (1) should have found her dis-

                    2
abled pursuant to the provisions of Social Security Ruling (SSR) 85-
15; (2) made unsupported findings in a Psychiatric Review Technique
Form; (3) improperly relied on Cauthen v. Finch , 426 F.2d 891 (4th
Cir. 1970); and (4) failed to determine the credibility of witness Hank
Boschen.

The language of 42 U.S.C.A. § 405(g) (West Supp. 1996), requires
that this Court uphold the Commissioner's decision that a claimant is
not disabled so long as the correct law was applied and the decision
is supported by substantial evidence. Hays v. Sullivan, 907 F.2d 1453,
1456 (4th Cir. 1990). The Supreme Court has defined substantial evi-
dence as "`such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.'" Richardson v. Perales, 402
U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)). Substantial evidence "consists of more than a
mere scintilla of evidence but may be somewhat less than a prepon-
derance. If there is evidence to justify a refusal to direct a verdict
were the case before a jury, then there is `substantial evidence.'" Hays
v. Sullivan, 907 F.2d at 1456 (quoting Laws v. Celebrezze, 368 F.2d
640, 642 (4th Cir. 1966)). This Court will not reweigh the evidence
or substitute its judgment for that of the ALJ. Hays, 907 F.2d at 1456.

After considering Oldham's claims on appeal and a review of the
record, we find that the ALJ properly evaluated the evidence in this
case, including Oldham's subjective complaints, and made appropri-
ate credibility and factual findings in accordance with relevant regula-
tory criteria and Fourth Circuit case law. In reaching this conclusion,
we specifically find that the ALJ properly followed the provisions of
SSR 85-15, that his findings in the Psychiatric Review Technique
Form at issue were supported by substantial evidence, that his reli-
ance on Cauthen v. Finch was proper, and that he properly consid-
ered all relevant evidence, including the testimony of witness Hank
Boschen.

While there was some evidence supporting Oldham's claim of dis-
ability, because the Commissioner applied the correct legal standards,
and the decision is supported by substantial evidence, we affirm the
district court's order upholding the Commissioner's denial of Old-
ham's application for social security disability benefits. We dispense
with oral argument because the facts and legal contentions are ade-

                    3
quately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                   4